DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.
 Response to Amendment
3.	According to the Amendment, filed 22 October 2021, the status of the claims is as follows:
Claims 1 and 7 are currently amended; 
Claims 3 and 8 are as originally filed; and
Claims 2, 4, 5, and 6 are previously presented.
4.	The objection to claim 7 is withdrawn in view of the Amendment, filed 22 October 2021.
Response to Arguments
5.	Applicant’s arguments, see Remarks, pp. 4-6, filed 22 October 2021, with respect to the rejection of claims 1-4, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated , have been fully considered, and are persuasive.  The rejection of claims 1-4, 6, and 8 has been withdrawn. 
6.	Applicant’s arguments, see Remarks, p. 6, filed 22 October 2021, with respect to the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Chen et al., U.S. Patent Application Publication No. 2016/0157741 A1 (“Chen”), and the rejection of claim 7 under 35 U.S.C 103 as being unpatentable over Kawamura in view of Kitagawa et al., U.S. Patent Application Publication No. 2017/0224226 A1 (“Kitagawa”), have been fully considered, and are persuasive.  The rejections of claims 5 and 7 have been withdrawn. 
7.	Claims 1-8 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
As to Claim 1-8, neither Kawamura, Chen, Kitagawa, nor the prior art of record teaches the pulse wave detector of base claim 1, including the following, in combination with all other limitations of the base claim:
a first actuator which is configured to move the pressing member with respect to the housing, …
the housing has fitting portions into which end portions in the one direction of the guiding members are fitted, and …

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        12/30/2021